                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:18-cr-180
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
ZACHARY SMITH                                   )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One of the

four-count Indictment; (2) accept Defendant’s guilty plea as to the lesser included offense of the

charge in Count One of the Indictment, that is of conspiracy to distribute methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (3) adjudicate the Defendant guilty

of the lesser included offense of the charge in Count One of the Indictment, that is of conspiracy

to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (4)

defer a decision on whether to accept the amended plea agreement [Doc. 172] until sentencing;

and (5) order that Defendant remain in custody until sentencing in this matter (Doc. 182).

Neither party filed a timely objection to the report and recommendation. After reviewing the

record, the Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly,

the Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc.

182) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

     1. Defendant’s motion to withdraw his not guilty plea as to Count One of the Indictment is

        GRANTED;
2. Defendant’s plea of guilty to the lesser included offense of the charge in Count One of

   the Indictment, that is of conspiracy to distribute methamphetamine in violation of 21

   U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846 is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of the lesser included offense of the charge in

   Count One of the Indictment, that is of conspiracy to distribute methamphetamine in

   violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846;

4. A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on March 6, 2020 at 9:00 a.m. [EASTERN] before the

   undersigned.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
